Citation Nr: 1042758	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-32 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased initial rating for migraine 
headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to May 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), that granted service 
connection for migraine headaches and assigned a 0 percent 
rating, effective June 1, 2007.  During the pendency of this 
appeal, an August 2008 rating decision increased the rating for 
migraine headaches to 10 percent, effective June 1, 2007.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.


FINDINGS OF FACT

From June 1, 2007, to January 5, 2010, the Veteran's  migraine 
headaches were controlled by medication without characteristic 
prostrating attacks; from January 5, 2010, migraine headaches are 
manifested by headaches with characteristic prostrating attacks, 
occurring at least once a month, but completely prostrating and 
prolonged attacks productive of severe economic inadaptability 
are not shown.


CONCLUSION OF LAW

From June 1, 2007, to January 5, 2010, the criteria for an 
initial rating higher than 10 percent rating for migraine 
headaches have not been met; after January 5, 2010, the criteria 
for an initial 30 percent rating, but not higher, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 
2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in March 2007; rating decisions in June 2007 and August 
2008; and a statement of the case in August 2008.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim herein decided, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
February 2010 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

General Rating Principles

The Veteran claims that he is entitled to an initial rating 
higher than 10 percent for migraine headaches.

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is currently in receipt of a 10 percent rating for 
migraine headaches under Diagnostic Cod 8100.  38 C.F.R. § 4.124a 
(2010).  A 50 percent rating is warranted for migraine with very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  A 30 percent rating is 
warranted for migraine with characteristic prostrating attacks 
occurring on an average once a month over last several months.  A 
10 percent rating is warranted for migraine with characteristic 
prostrating attacks averaging one in two months over last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

The rating criteria do not define prostrating.  Fenderson v. 
West, 12 Vet. App. 119 (1999) (quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what is 
a prostrating attack.).  According to WEBSTER'S NEW WORLD 
DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 
1080, prostration is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
prostration is defined as "extreme exhaustion or powerlessness."

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 
(1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although 
interest may affect the credibility of testimony, it does not 
affect competency to testify).

On VA examination in May 2007, the Veteran complained of dull 
right-sided headaches since 2004.  The examiner noted a medical 
history of "migraine variant headache manifesting his right 
hemicranias continua."  The Veteran reported that his gout 
medication, Indomethacin, relieved the headaches.  He stated that 
his headaches sometimes made it hard for him to fall asleep.  He 
denied missing work due to the headaches and denied 
incapacitating episodes.  His neurological examination revealed 
no abnormalities.  The examiner diagnosed migraine headaches.  
The examiner found that the headaches did not affect the 
Veteran's usual occupation or activities.  

In a statement in July 2007, the Veteran described suffering from 
daily chronic headaches.  He stated that without treatment the 
headaches caused medium discomfort, and at times became very 
uncomfortable.  The headaches interfered with his concentration 
at work.  His headaches also interfered with his sleep, thereby 
rendering him unable to safely operate machinery in the 
performance of his work duties.  

At an informal conference in August 2008, the Veteran complained 
of daily headaches varying in intensity.  Although his headaches 
were previously controlled with medication, as of April of that 
year he had discontinued treatment with medication because of 
heart problems.  He stated that his headaches had increased in 
severity since that time.  The Veteran stated that lying down in 
dark rooms did not relieve the pain.  The Veteran reported being 
employed as a firearms instructor.  He stated that the headaches 
interfered with his ability to concentrate.

On VA examination on January 5, 2010, the Veteran reported that 
his headaches had increased in intensity since he discontinued 
Indomethacin in 2008.  The Veteran described mild and constant 
headaches with no nausea, annoying moderate headaches, and severe 
headaches accompanied by a fuzzy halo in the periphery of vision.  
Mild to moderate headaches had minimal impact on his activities 
of daily living.  However, severe migraine headache attacks 
interfered with his employment as a chief fire instructor at an 
Air Force Base.  The attacks lasted one to two days and occurred 
once or twice a month.  He denied any pain relief from lying 
down.  While he did not miss work, he avoided certain work 
activities, to include going into the firing range, and would 
spend most of his time sitting at his desk.  The Veteran 
complained of exhaustion due to lack of sleep as a result of the 
headaches.  The examiner diagnosed migraine variant.  

At the April 2010 personal hearing, the Veteran reported having a 
constant mild headache.  He indicated that when he was on 
medication his headaches would at most be moderate in severity.  
However, after he discontinued his mediation due to heart 
problems, the headaches became severe and he endured migraine 
headache attacks approximately once or twice a month.  The 
attacks were accompanied by seeing an aura around the periphery 
of his vision, and by photosensitivity.  Stress increased the 
frequency of severe headaches.  The headaches interfered with his 
life, and affected his ability to effectively perform his work 
duties.  Although he continued to work during headaches attacks, 
at times he left work early.  When not at work, he would lay in 
bed in the dark waiting for the headaches to pass.   

On VA examination in January 2010, and at the April 2010 personal 
hearing, the Veteran reported that after he discontinued 
treatment with Indomethacin in April 2008, his headaches 
increased in severity.  He complained of migraine attacks 
approximately once or twice a month.  These episodes were 
accompanied by seeing an aura around the periphery of his vision 
and photosensitivity.  There is no documentation of migraine 
headache attacks of that frequency prior to January 5, 2010.  The 
Veteran is competent to report his headache symptoms.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398 
(1995).  Furthermore, the Board finds the Veteran to be credible 
due to the consistency of his statements and finds that his 
statements with respect to the severity of his condition are 
corroborated by the clinical evidence of record, particularly the 
January 2010 VA examination report.  As the Board finds the 
Veteran's statements to be both competent and credible, it 
affords great probative value to those statements and the 
findings of the January 2010 VA examination.

Based on the above, the Board finds that in January 5, 2010, the 
medical evidence documented prostrating attacks of migraine 
headaches occurring an average of once or twice per month with 
aura around the periphery of his vision and photosensitivity that 
affected his ability to work.  While the evidence shows that the 
Veteran's migraine headaches increased in severity after April 
2008, there is no objective medical evidence that the migraine 
headaches were productive of prostrating attacks prior to January 
5, 2010.  Therefore, in light of the above, the Board finds that 
effective January 5, 2010, the frequency of the Veteran's 
migraine headaches more nearly approximates the criteria for a 30 
percent rating.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2010).  However, the record does not indicate that the migraine 
headaches were characterized by very frequent, completely 
prostrating and prolonged attacks, or that they were productive 
of severe economic inadaptability.  The Veteran continued his 
employment, taking breaks, changing duties, or returning home 
when the headaches necessitated.  While the attacks are frequent, 
the evidence does not show that they are prolonged or productive 
of severe economic inadaptability.  While the headaches affect 
the Veteran's ability to work mostly due to exhaustion and 
inability to concentrate, he is able to continue to work despite 
the attacks.  The Board finds that occasionally leaving work 
early and having decreased efficiency on other days does not 
equate to severe economic inadaptability.  The Board finds that 
at no time during the pendency of this claim for an increased 
rating have the Veteran's migraine headaches warranted a rating 
in excess of 30 percent.  Accordingly, the Board has resolved all 
reasonable doubt in the Veteran's favor and finds that the 
evidence supports a 30 percent rating for his service-connected 
migraine headaches effective January 5, 2010, the earliest date 
as of which it was factually ascertainable that an increase in 
disability had occurred.  To this extent only, the appeal is 
granted.

However, from the effective date of service connection in June 1, 
2007, to January 5, 2010, the evidence does not show, nor does 
the Veteran claim, that he experienced  prostrating attacks 
occurring on an average of once a month over several months.  In 
July 2007, the Veteran described suffering from daily chronic 
headaches that caused discomfort and interfered with his ability 
to work.  However, on VA examination in May 2007 the Veteran 
denied incapacitating episodes.  Although there was evidence of 
headaches controlled by medication, in the absence of 
characteristic prostrating attacks occurring on an average of one 
a month over several months, the criteria for the next higher 
rating have not been met.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2010).

In sum, the Board finds that the weight of the evidence 
demonstrates that the Veteran's migraine headaches did not 
warrant an initial rating in excess of 10 percent from June 1, 
2007, to January 5, 2010.  However, as of January 5, 2010, the 
evidence shows that the Veteran is entitled to an initial 30 
percent rating for his migraine headaches.  All reasonable doubt 
has been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disabilities are inadequate.  That is accomplished by comparing 
the level of severity and symptomatology of the service-connected 
disability with the established criteria.  38 C.F.R. § 
3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's migraine headaches 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for a higher rating for additional or 
more severe symptoms, which have not been shown.  The evidence 
does not show that migraine headaches cause unusual factors such 
as marked interference with employment or frequent 
hospitalization.  Therefore, the Board finds that the disability 
picture is contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate.  Consequently, the Board finds 
that referral for extraschedular consideration is not warranted.  
38 C.F.R. § 3.321(b)(1) (2010).


ORDER

From June 1, 2007 to January 5, 2010, an rating greater than 10 
percent for migraine headaches is denied; and after January 5, 
2010, an initial rating of 30 percent, but not higher, is 
granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


